DETAILED ACTION
	The Information Disclosure Statements filed on January 2, 2019 and April 6, 2020 have both been reviewed and considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markelz (US 5,921,415).
Markelz discloses a maintenance wagon, shown generally in figure 3, comprised of a wagon frame supported on trucks 61 including rail wheels to engage rails 66. The frame is further comprised of two longitudinal beams 72 defining the sides of the wagon. The beams are connected to a hydraulic drive in order to move the beams laterally outward from the center of the wagon so as to increase the width of the wagon. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markelz (US 5,921,415) in view of Rehwald (DE 102006024069).
Markelz discloses the maintenance wagon as described above. However, Markelz does not specifically show the hydraulic drive to in turn operate a spindle drive. Rehwald discloses an automatic drive system for a rail car comprised of a hydraulically powered spindle drive. It would have been obvious to one of ordinary skill in the art to have applied a spindle drive, like that of Rehwald, to a railcar like that of Markelz with the expected result of providing a drive system to quickly and efficiently expand and retract the side beams of the wagon so as to more efficiently perform work along the railway. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markelz (US 5,921,415).
Markelz discloses the maintenance wagon as described above utilizing a hydraulic drive system. However, Markelz does not specifically show an electric drive system. It is well known the art that an electric drive systems may be used as functional equivalents to hydraulic systems with the expected result of providing a more efficient drive system since the electric system does not use on board hydraulic fluids and pumps to operate the hydraulic system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 17, 2021